Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT:James River Coal Company Elizabeth M. Cook Director of Investor Relations (804) 780-3000 JAMES RIVER COAL COMPANY AGREES TO ACQUIRE RESERVES AND PERMITS IN CENTRAL APPALACHIA · Approximately 13.8 million tons of proven and probable reserves · Total purchase price of $40 million · Production from thenew mines is expected to reach a rate of 500,000 tons per year by 4th quarter 2008 · Expected net increase in production is unpriced RICHMOND, Va., June 2008 - James River Coal Company (Nasdaq: JRCC) announced that it has entered into a definitive Asset Purchase Agreement pursuant to which the Company will acquire certain coal reserves and permits from Cheyenne Resources, Inc. The transaction includes approximately 10.2 million tons of proven and probable surface reserves and 3.6 million tons of proven and probable underground reserves, plus additional surface resources.Permits necessary to begin mining a portion of the reserves immediately are currently in place.No equipment, workforce or other assets will be acquired in the transaction. CK Lane, Senior Vice President and Chief Operating Officer commented: “We believe that this transaction is an excellent strategic fit for our company, as it continues the process of diversifying our mine portfolio.Due to more favorable mining conditions, we will movepersonnel and equipment from one of our existing surface mines to the Cheyenne properties.They will begin production at the new mine in August.We will restart production at the existing surface mine later this fall or in early 2009. The new mines at
